United States Court of Appeals
                        For the First Circuit

Nos. 18-1885, 18-2027

                            JOHN LAVERY,

                        Plaintiff, Appellee,

                                 v.

    RESTORATION HARDWARE LONG TERM DISABILITY BENEFITS PLAN;
                  AETNA LIFE INSURANCE COMPANY,

                        Defendant, Appellant.


                               Before

                      Lynch, Circuit Judge,
                   Souter,* Associate Justice,
                   and Kayatta, Circuit Judge.


                            ERRATA SHEET

     The opinion of this court issued on September 3, 2019 is
amended as follows:

         On page 22, line 16, replace "foregoing" with
         "forgoing"

         On page 26, line 5, replace "their" with "its"




    *  Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.